Citation Nr: 0831116	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-26 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for defective vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which in pertinent part denied the veteran's 
petition to reopen a claim of service connection for 
defective vision.  This issue was reopened and remanded in a 
January 2007 Board decision.  It returns now for appellate 
consideration.

In September 2006, the veteran appeared at the Waco RO and 
testified at a Travel Board hearing before the undersigned.  
A transcript of the hearing is of record.


FINDING OF FACT

The preponderance of the evidence does not establish that the 
veteran's current vision problems are attributable to a 
disease or injury in service.


CONCLUSION OF LAW

The veteran's defective vision was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claim, a 
letter dated in August 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the veteran 
was given proper notice in March 2006 and February 2007 
letters and was given ample opportunity to respond.  
Subsequent to the issuance of these letters, the veteran's 
claim was readjudicated in an October 2007 Supplemental 
Statement of the Case (SSOC).  Thus, there was no deficiency 
in notice and a harmless error analysis is not necessary.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect). 

As for the duty to assist, the result of RO development 
indicates that some of the veteran's service records were 
likely destroyed, presumed to have been lost in a 1973 fire 
at the National Personnel Records Center (NPRC) facility 
located in St. Louis, Missouri. VA has a heightened duty to 
assist in these cases.  See, e.g., Washington v. Nicholson, 
19 Vet. App. 362, 369-70 (2005).  The Board concludes that 
the heightened duty to assist has been met in this case. The 
claims file contains all available evidence pertinent to the 
claim, including the veteran's discharge records, separation 
examination report and VA medical records, and a portion of 
his service medical records have been obtained.  VA has 
requested records identified throughout the claims process, 
and the claims file includes the negative replies from 
facilities that indicated they did not have the veteran's 
records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA examination in March 2007 to 
obtain an opinion as to whether his defective vision can be 
directly attributed to service.  Further examination or 
opinion is not needed on this claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends he has an eye disability which is 
attributable to active service.  For the reasons that follow, 
the Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As an initial matter, the Board notes that medical evidence 
establishes that the veteran has a current disability.  At a 
VA eye examination in March 2007, visual acuity loss was 
20/200 in the right eye and 20/400 in the left eye.  The 
examiner noted that he was not able to improve the veteran's 
vision.  He also noted that he was unable to see any 
pathology that would explain the veteran's significant 
subjective loss of vision.  The veteran was diagnosed with 
status post cataract surgery both eyes with posterior chamber 
implants in excellent position, and status post retinal 
detachment repair left eye with peripheral chorioretinal 
scarring.  Based on the foregoing, medical evidence on file 
demonstrates findings relating to the existence of a current 
disability.  

The veteran has advanced various arguments concerning the in-
service injuries that he believes have caused his current 
vision problems.  In a statement submitted in August 2003, 
the veteran alleged that his vision was impaired by mustard 
gas.  In his February 2004 notice of disagreement, the 
veteran argued that exposure to mustard gas, debris, jet 
fuel, and other chemicals and solvents caused damage to his 
eyes.  At the June 2004 DRO hearing, the veteran testified 
that his vision problems were caused by getting hit on the 
head while working as a mechanic on the flight line.  

A review of the veteran's service medical records indicates 
that he was treated for battery acid in the eye in September 
1945.  He was seen by the O.D. and told to report on sick 
call in the morning.  Service medical records also indicate 
that the veteran's visual acuity was 20/20 in both eyes; 
however it is not entirely clear whether this measurement was 
taken before or during his treatment for battery acid in the 
eye.  Medical examination upon service separation in February 
1946 revealed uncorrected visual acuity of 20/20 in both 
eyes.  No eye abnormalities were found. 

In turning to the question of whether there is medical 
evidence of a nexus between the in-service injury and the 
current disability, the Board finds that this remaining 
criterion has not been met.  As will be discussed below, 
although there is evidence of current visual acuity loss, and 
evidence of in-service treatment for battery acid in the eye, 
the competent medical evidence of record fails to establish a 
relationship between the two.  

As noted above, a VA medical examination was performed in 
March 2007 to determine the etiology of the veteran's vision 
problems.  Following a thorough eye examination in which all 
necessary tests were performed, the examiner gave the opinion 
that he could find no evidence to support a diagnosis of 
residual eye disability from World War II.  Although the 
claims file was not available for review at the time this 
opinion was initially rendered, the examiner was later 
provided the opportunity to review the claims file.  Upon 
review, the examiner noted that there was no change in his 
opinion.  In this regard, the Board finds the examination 
report to be comprehensive and sufficient in addressing the 
matter of nexus.  

None of the other medical evidence of record link the 
veteran's current vision problems to active service.  The 
earliest documented evidence of post-service vision problems 
is dated in May 2003, which notes that the veteran is 
visually impaired and wears prescription glasses but mentions 
nothing about etiology.  There is no evidence demonstrating 
treatment for vision loss for over five decades between 1946 
when the veteran separated from service and 2003.  This 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Thus, even if credible, the veteran's 
statements are nevertheless outweighed by the absence of any 
documented complaints and treatment for vision problems.

After reviewing and weighing all the evidence of record, the 
Board concludes that the medical evidence fails to establish 
a nexus between the veteran's defective vision and military 
service.  See Hickson, supra.  Of particular significance is 
the March 2007 VA examination report which rules out a 
relationship between the current vision loss and anything of 
service origin.  The Board notes that this examination report 
is thorough and supported by the other medical evidence of 
record.  The VA examination in this case is, therefore, 
adequate upon which to base a decision.

The Board is mindful of the veteran's assertions concerning 
the etiology of his defective vision.  The veteran is 
competent to report that he experiences certain symptoms, 
e.g., having trouble with his vision.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
the etiology of his disability are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran 
is competent to report what comes to him through his senses, 
he does not have medical expertise.  See Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994). Therefore, he cannot provide a 
competent opinion regarding the cause of his vision problems.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for defective vision.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for defective vision is 
denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


